Exhibit 10.1





THIRD AMENDMENT TO EMPLOYMENT AGREEMENT
THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (the “Third Amendment”), made as of
this 20th day of March, 2014, is entered into by and between The KEYW
Corporation, a Maryland corporation with its principal place of business at 7740
Milestone Parkway, Suite 400, Hanover, MD 21076 (the “Company”) and John E.
Krobath (the “Employee”).


WHEREAS, the Company and Employee entered into an Employment Agreement dated
June 16, 2010, as amended on March 12, 2012 (the “First Amendment”) and June 29,
2012 (the “Second Amendment”) (collectively the “Employment Agreement”);


WHEREAS, Employee wishes to pursue professional opportunities outside of the
Company; and


WHEREAS, Company and Employee mutually wish to amend and then terminate the
Employment Agreement.


NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Third Amendment, the parties agree:


1.    Section 4.2 of the Employment Agreement is deleted in its entirety and
replaced with the following:


4.2    Termination for Cause, at the Election of the Employee, at Death, or Upon
Mutual Election.
    
(a) In the event that Employee’s employment is terminated for Cause, at the
election of the Employee, or upon Employee’s death, KEYW shall have no further
obligations under this Agreement other than to pay to Employee salary and
accrued vacation through the last day of Employee’s actual employment by the
Company.
    
(b) The Employment Agreement shall be mutually terminated with effect as of
11:59 p.m. on March 20, 2014 (“Agreement Termination Date”). On March 21, 2014,
Employee shall convert to an “at will”. On April 26, 2014 Employee shall convert
to a Part-Time-On-Call (“PTOC”) status until February 28, 2016. KEYW will pay in
lieu of severance (i) an amount equal to employee’s base salary (annualized
$280,000) from March 21, 2014 through December 26, 2014 on the regular bi-weekly
payroll cycle, the last payment of which is on January 2, 2015 and (ii) a lump
sum payment of Three Hundred Thirty Thousand Dollars ($330,000) on January 16,
2015. On or before May 25, 2014, KEYW shall pay Employee the balance of any
accrued Personal Time Off. Employee shall work on obtaining a buyer for the
systems engineering and technical assistance business assets known as “Project
BullsEye” (the “Transaction”). If the Transaction closes on or before July 1,
2014, KEYW shall pay Employee one percent (1%) of the gross sales price
(including all earn-outs and contingencies as if achieved) of assets sold under
the Transaction, such payment to be paid within thirty (30) days after the
closing date of the Transaction. Company shall also reimburse Employee for
healthcare premiums through February 28, 2016 for family coverage as currently
enrolled on March 20, 2014. Notwithstanding the foregoing, the Company shall not
be required to make payments under this Section 4.2 if the Employee has
materially breached and failed to cure after written notice thereof any of the
provisions of Sections 5 or 6, inclusive of all subsections, except subsections
5.1(a) and 5.3. Further, subject to any overriding laws, the Company shall not
be required to reimburse healthcare premiums if Employee is actually covered or
becomes covered by an equivalent benefit (at the same or lesser cost to
Employee, if any) from another third party source. Any such benefit made
available to Employee shall be reported to the Company. While Employee is in a
PTOC status, Employee’s outstanding equity awards that would have vested before
February 28, 2016 will continue to vest on their original vesting schedule,
provided that the performance criteria with respect to Employee’s 2014 stock
option awards made on February 7, 2014 will be removed and 50% of such options
will vest on the first anniversary of the grant date, and 25% will vest on the
second anniversary of the grant date. In consideration of the payments and
benefits to be provided under this Section 4.2(b), and as a precondition to
Employee becoming entitled to such payments and benefits under this Agreement,
Employee agrees to execute and deliver to the Company within twenty-one (21)
days after the Agreement Termination Date a waiver and release agreement in the
form attached hereto as Schedule A which form will be provided to Employee by
Company within three (3) days of the Agreement Termination Date (the “Release”,
attached hereto as Schedule A). If Employee fails to execute and deliver the
Release within twenty-one (21) days after the Agreement Termination Date, or if
Employee revokes such Release as provided therein, the Company shall have no
obligation to provide the payments or benefits described above. In any case in
which the Release (and the expiration of any revocation rights provided therein)
could only become effective in a particular tax year of Employee, any payment(s)
conditioned on execution of the Release shall be made within ten (10) days after
the Release becomes effective and such revocation rights have lapsed. In any
case in which the Release (and the expiration of any revocation rights provided
therein) could become effective in one of two (2) taxable years of




--------------------------------------------------------------------------------

Exhibit 10.1

Employee depending on when Employee executes and delivers the Release, any
payment conditioned on execution of the Release shall be made within ten (10)
days after the Release becomes effective and such revocation rights have lapsed,
but not earlier than the first business day of the later of such tax years.


2. Section 4.5 is deleted in its entirety and replaced with the following: “The
provisions of Section 2.3, Subsection 4.2, Section 5 (except as hereafter
provided), Section 6, and Section 9 shall survive the termination of this
Agreement. The provisions of Subsections 5.1(a) and 5.3 shall not survive.”


3. For purposes of Section 5.2, “termination of employment” shall mean the
Agreement Termination Date.


4. The Employee acknowledges that he has carefully read this Third Amendment and
understands and agrees to this Third Amendment.


5. Capitalized terms used in this Third Amendment shall have the meaning
assigned to such terms in the Employment Agreement unless otherwise provided in
this Third Amendment.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year set forth above.


 
THE KEYW CORPORATION:
EMPLOYEE:
 
 
 
By:
/s/ Leonard E. Moodispaw
/s/ John E. Krobath
Name:
Leonard E. Moodispaw
John E. Krobath
Title:
President and Chief Executive Officer
 







